Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection made on 5/26/2022 is hereby withdrawn.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1, 8, and 15, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] method, comprising:
accessing glucose response data associated with glucose responses to food by users;
generating a hunger score, based at least in part on the glucose response data, wherein the hunger score is personalized for a user, and predicts a hunger level of the user at a time after the user has consumed the food;
generating food guidance that is based, at least in part, on the hunger score; and
causing the food guidance to be presented to the user […]

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a user interface, a computing device, employing machine learning, processors, a non-transitory computer-readable storage medium, and/or a computer, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a user interface, a computing device, employing machine learning, processors, a non-transitory computer-readable storage medium, and/or a computer, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., F10; and see, e.g., p84 in Applicant’s (published) specification specifically in regard to employing machine learning.	
	
	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB US 20190252058 A1 by Wolf et al (“Wolf”).
In regard to Claims 1, 8, and 15, Wolf discloses a method, comprising:
accessing glucose response data associated with glucose responses to food by users;
(see, e.g., F5, 502 and p56);
generating a hunger score, based at least in part on the glucose response data, wherein the hunger score is personalized for a user…food;
(see, e.g., F5, 510; and p14, 54 and 77 in regard to generating a target value for a glucose value biomarker for a particular food or meal using, inter alia, training data for such biomarkers and then using that target biomarker to score food(s) or a meal; in regard to Claim 15 see, e.g., p41 in regard to employing “machine learning”)
generating food guidance that is based, at least in part, on the hunger score; and
causing the food guidance to be presented within a user interface to the user…device
(see, e.g., F5, 512).

In regard to Claims 2, 9, and 16, Wolf discloses these limitations.  See, e.g., p48 and 55 in regard to gathering data on hunger levels in relation to recent food eaten by an individual, e.g., p44 in regard to generating a target biomarker based on that user data in regard to predicting how hungry a user will feel after a meal, and, e.g., p14 in regard to generating a score (“hunger score”) based on target biomarkers.
In regard to Claims 3, 10, and 17, Wolf discloses these limitations.  See, e.g., p45.
In regard to Claims 4, 11, and 17, Wolf discloses these limitations.  See, e.g., p10 and 48.
In regard to Claims 5, 12, and 18, Wolf discloses these limitations.  See, e.g., p77-78.
In regard to Claims 6-7, 13-14, and 19-20, Wolf discloses these limitations.  See, e.g., p54 in regard to generating a biomarker associated with the user’s hunger, which is then used to score food(s) or a meal.  This is within the BRI of “predicted glucose drops” to the extent that, e.g., Applicant’s specification at p16 discloses that a “glucose drop can indicate hunger for a user”.

Response to Arguments
	Applicant argues on page 13 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    516
    702
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive because the claimed “user interface”, “computing device” and “machine learning” are all identified in the 101 as elements being claimed in addition to, and thereby not comprising, the abstract idea. Furthermore, embodying an abstract idea on a generic computer does not necessarily render patent eligible subject matter.  See, e.g., the US Supreme Court’s decision in Alice in that regard.  Furthermore, employing generic, well-known, and conventional computing techniques such as employing a user interface to display data does not necessarily render patent eligible subject matter.  See, e.g., the CAFC’s opinion in Cxloyalty, Inc., v. Maritz Holdings, Inc., slip. op., at pages 16-17 in this regard.  Also, employing computing techniques such as Hidden Markov models (a form of machine learning) also does not necessarily render patent eligible subject matter.  See, e.g., the CAFC’s opinion in In re Board of Trustees of the Leland Standford Junior University in this regard.
	Applicant further argues on pages 13-14 in this regard:

    PNG
    media_image2.png
    235
    690
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    115
    710
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant does not claim employing a “network”, or the like.  Furthermore, employing a computer network (such as the Internet) to transmit/receive data does not necessarily “significantly more” than an abstract idea.  See, e.g., the CAFC’s opinion in Ultramercial in this regard.

	Applicant further argues on page 15 of its Remarks:

    PNG
    media_image4.png
    383
    671
    media_image4.png
    Greyscale


Applicant’s argument is not persuasive.  The CAFC did not hold in SRI Int’l that claiming an otherwise abstract idea with some degree of specificity thereby renders patent eligible subject matter.  And providing diet advice does not “improve the technical functioning of the computer and computer networks” because Applicant’s abstract idea does not need any computer to be performed.  At best, instead, Applicant’s claimed invention may result in the improved functioning of the human user, but not in the improved functioning of any of the devices Applicant claims in addition to its abstract idea.  In other words, Applicant’s claimed invention does not result in its claimed “computing device” being able to run faster, use less power, and/or be manufactured more cheaply.

	Applicant further argues on page 17 of its Remarks:

    PNG
    media_image5.png
    237
    712
    media_image5.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant’s claimed invention is not analogous to that of Core Wireless, which concerned a specific way of structuring a user interface to thereby maximize the display on a small mobile device.  And providing diet advice does not improve any of Applicant’s claimed computing devices, because Applicant’s abstract idea does not need any computer to be performed.  At best, instead, Applicant’s claimed invention may result in the improved functioning of the human user, but not in the improved functioning of any of the devices Applicant claims in addition to its abstract idea.  In other words, Applicant’s claimed invention does not result in its claimed “computing device” being able to run faster, use less power, and/or be manufactured more cheaply.

	Applicant argues on page 20 of its Remarks that because there is allegedly no art rejection being made of Applicant’s claims it has thereby claimed patent eligible subject matter.  Applicant’s argument is not persuasive because novelty and/or non-obviousness (102/103) are separate burdens from patent eligibility (101).  Indeed, any number of issued patents (i.e., claims directed to ostensibly novel and/or non-obvious subject matter) have been invalidated under the two-part Mayo test. See, e.g., the decisions made in Alice, Electric Power Group, University of Florida Research, Ultramercial, etc.
	Applicant’s arguments in regard to the art rejections are moot in light of the new basis of rejection made supra.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715